[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAY 16, 2007
                               No. 06-14776                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A79-425-420

KUJTIM KOLAMI,


                                                           Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (May 16, 2007)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Kujtim Kolami, a citizen and native of Albania, petitions this Court for
review of a final order of the Board of Immigration Appeals (“BIA”) adopting and

affirming the Immigration Judge’s (“IJ”) decision denying asylum and withholding

of removal under the Immigration and Nationality Act (“INA”), INA § 208, 8

U.S.C. § 1231.1

       The IJ found that Kolami left Albania for economic reasons, not because of

persecution. The BIA further concluded that Kolami was unable to show a nexus

between the collective negative conduct he alleged and any protected ground. In

his appellate brief, Kolami argues only that the IJ and BIA erred in finding that the

conduct was not sufficiently severe as to constitute persecution. Thus, Kolami has

abandoned the issue of whether he left Albania due to persecution on account of

his political opinion, as opposed to having left for economic reasons. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Because

Kolami has abandoned this issue on appeal, we do not review it, and accordingly

must deny his petition.



PETITION DENIED.




       1
        Kolami also claimed Convention Against Torture (“CAT”) relief before the IJ, but did
not appeal the denial of CAT relief to the BIA and, accordingly, does not raise the issue now.
                                                2